Dismissed and Memorandum Opinion filed July 5, 2007







Dismissed
and Memorandum Opinion filed July 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00234-CV
____________
 
BENCO SYSTEMS, INC., Appellant
 
V.
 
RENE GARCIA D/B/A/ R.G. ELECTRICAL
SERVICES, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County,
Texas
Trial Court Cause No. 27273
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 19, 2006.  On June 13, 2007,
appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July 5,
2007.
Panel consists of Justices Anderson, Fowler, and Frost.